Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement filed 17 January 2022 fails to comply with 37 CFR 1.98(a)(2), which requires a legible copy of each cited foreign patent document; each non-patent literature publication or that portion which caused it to be listed; and all other information or that portion which caused it to be listed.  It has been placed in the application file, but the information referred to therein has not been considered.
Document 30 is not legible.


	
	
Reasons for Allowance
Claims 1-14 and 16-20 are allowed.
The following is an examiner’s statement of reasons for allowance: The prior art of record does not fairly teach or suggest a crystalline composition or method of producing with at least one layer comprising a substantially two-dimensional array of crystal cells, each crystal cell having an empirical formula of M’2M”nXn+1, such that each X is positioned within an octahedral array of M’ and M” wherein the M’ atoms are substantially present as two-dimensional outer arrays of atoms and M” atoms are substantially present as two-dimensional inner array of atoms within the two-dimensional array of crystal cells and the two-dimensional inner arrays of M” atoms are sandwiched between the two-dimensional outer arrays of M’ atoms within the two-dimensional array of crystal cells as claimed in combination with the limitations of independent claims 1, 11 and 16.
.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

	EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Aaron Rabinowitz on 11, 14 February 2022.

IN THE CLAIMS:
11. (Currently Amended) A method, comprising: 
removing substantially all of the A atoms from a compositionally consistent MAX-phase composition having an empirical formula of M'2M"NA1Xn+1 Mn+1AXn; 
wherein M' and M" each comprise different Group IIIB, IVB, VB, or VIB metals; wherein each X is C, N, or a combination thereof,
wherein n = 1 or 2[[.]], and
wherein the removing effects formation of a crystalline composition comprising at least one layer having first and second surfaces, each layer comprising: a substantially two-dimensional array of crystal cells,- 48 -101919.000163 / 15-1778 each crystal cell having an empirical formula of M'2M"nXn+1, such that each X is positioned within an octahedral array of M' and M"; wherein the M' atoms are substantially present as two-dimensional outer arrays of atoms within the two-dimensional array of crystal cells; wherein the M" atoms are substantially present as two-dimensional inner arrays of atoms within the two-dimensional array of crystal cells; and wherein the two-dimensional inner arrays of M" atoms are sandwiched between the two-dimensional outer arrays of M' atoms within the two-dimensional array of crystal cells.

15. (Cancelled)

16. (Currently Amended) 
a substantially two-dimensional array of crystal cells, each crystal cell having an empirical formula of M'2M"nXn+1, such that each X is positioned within an octahedral array of M' and M"; wherein M' and M" each comprise different Group IIIB, IVB, VB, or VIB metals; each X is C, N, or a combination thereof; n = 1 or 2; and 
wherein the M' atoms are substantially present as two-dimensional outer arrays of atoms within the two-dimensional array of crystal cells; the M" atoms are substantially present as two-dimensional inner arrays of atoms within the two-dimensional array of crystal cells; the two-dimensional inner arrays of M" atoms are sandwiched between the two- dimensional outer arrays of M' atoms within the two-dimensional array of crystal cells; and wherein the two-dimensional outer arrays of atoms contain less than 95 atom % M' atoms, the balance to 100 atom % being M" atoms and wherein the two-dimensional inner arrays of atoms contain less than 95 atom % M" atoms, the balance to 100 atom % being M' atoms.




Contact/Correspondence Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kwang S Han whose telephone number is (571)272-1552.  The examiner can normally be reached on Monday - Friday, 8am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Barbara Gilliam can be reached on (571) 272-1330.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


Kwang Han
Examiner
Art Unit 1727



/Kwang Han/Primary Examiner, Art Unit 1727